Case 19-20797-tnw                     Doc 2         Filed 06/20/19 Entered 06/20/19 18:41:59                                       Desc Main
  Fill in this information to identify your case:
                                                    Document      Page 1 of 7
  Debtor 1         David w. Holt

  Debtor 2         Alisha R. Parker
  (Spouse, if filing)

  United States Bankruptcy Court for the Eastern District of Kentucky

  Case number

  Local Form 3015-1(a)                                                                                    Check if this is an amended plan,
                                                                                                     and list below the sections of the plan
                                                                                                     that have been changed.
                                                                                                     ________________________________



  Chapter 13 Plan                                                                                                                         12/17

  Part 1:           Notices

  To               This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
  Debtor(s):       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                   do not comply with local rules and judicial rulings may not be confirmable.

                   In the following notice to creditors, you must check each box that applies.

                    Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
  To                You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you
  Creditor(s):      do not have an attorney, you may wish to consult one.
                    If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                    objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise
                    ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection
                    to confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order
                    to be paid under any plan.
                    The following matters may be of particular importance. Debtors must check one box on each line to state whether
                    or not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are
                    checked, the provision will be ineffective if set out later in the plan.



   1.1        A limit on the amount of a secured claim, set out in Section 3.2, which may result                                  Not
                                                                                                               Included
              in partial payment or no payment to the secured creditor.                                                      included




   1.2        Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                                           Not
              interest, set out in Section 3.4.                                                                Included
                                                                                                                             included




   1.3        Nonstandard provisions, set out in Part 8.                                                                          Not
                                                                                                               Included
                                                                                                                             included




  Part 2:       Plan Payments and Length of Plan

  2.1     Debtor(s) will make payments to the trustee as follows:
                                                         follows
          $375.00 per Month for 60 months
          [and $___ per ___ for ___ months.] Insert additional lines if needed.
          If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to
          make the payments to creditors specified in this plan.
  2.2     Regular payments to the trustee will be made from future income in the following manner:
          Check all that apply.
                Debtor(s) will make payments pursuant to a payroll deduction order.
           Debtor(s) will make payments directly to the trustee.
          Other (specify method of payment): _________________ .
Case 19-20797-tnw        Doc 2   Filed 06/20/19 Entered 06/20/19 18:41:59 Desc Main
  Local Form 3015-1(a)           DocumentChapterPage
                                                 13 Plan2 of 7        Page 1
Case 19-20797-tnw                    Doc 2       Filed 06/20/19 Entered 06/20/19 18:41:59                                        Desc Main
                                                 Document      Page 3 of 7
  Debtor David Holt Jr. & Alisha Parker                                                             Case Number

  2.3     Income tax refunds.
          Check one
          x Debtor(s) will retain any income tax refunds received during the plan term.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
          return and will turn over to the trustee all income tax refunds received during the plan term.
          Debtor(s) will treat income tax refunds as follows:
          _______________________


  2.4     Additional payments.
          Check one:
          xx None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
              Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source, estimated amount, and
          date of each payment.
          ______________________


  2.5    The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $22,500.00..



  Part 3:      Treatment of Secured Claims


  3.1     Maintenance of payments and cure of default, if any.
          Check One.
        None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

       The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
  required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
  by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
  disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
  a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as
  to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
  below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
  otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
  that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
  by the debtor(s).

                                      Current installment       Amount of       Interest rate on     Monthly plan       Estimated total
  Name of
                    Collateral        payment (including        arrearage (if   arrearage (if        payment on         payments by
  creditor
                                      escrow)                   any)            applicable)          arrearage          trustee

  Professional      2013 Chrysler     $385
  Financial         Town &                                      $0.00                                $0.00               $0.00
  Services          Country           x Debtor

  3.2                                                                                                         claims Check one.
         Request for valuation of security, payment of fully secured claims, and modification ofunder secured claims.


        None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


  3.3    Secured claims excluded from 11 U.S.C. § 506.
                                                  506.
          Check One.


        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.


  3.4    Lien avoidance.
              avoidance.
          Check One.


        None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.


  3.5     Surrender of Collateral.
                       Collateral.
          Check One.
        None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
Case 19-20797-tnw                   Doc 2         Filed 06/20/19 Entered 06/20/19 18:41:59                                       Desc Main
                                                  Document      Page 4 of 7
       The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
  request that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
  stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
  treated in Part 5 below.

  Name of Creditor                                                        Collateral

  Consumer Portfolio                                                      2017 Kia Sportage

  3.6      All Other Secured Claims.
                             Claims.
           An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid
           through the plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will
           be paid to the extent of the value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim,
           whichever is less, with interest at the WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is
           filed, whichever is later, plus 2 percentage points, or if a secured tax claim with interest at the applicable statutory rate in
           effect on the date on which the plan is confirmed. Allowed administrative expenses shall be paid in full prior to distribution
           to this class of secured claims..



  Part 4:       Treatment of Fees and Priority Claims


  4.1     General
           Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will
           be paid in full without postpetition interest.
  4.2      Trustee’s fees
           Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.10% of
           plan payments; and during the plan term, they are estimated to total $1,491.67.
  4.3     Attorney's Fees
           1. Counsel for the debtor requests compensation as follows:
                   a.      Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of
                   $3,500.00 (not to exceed $3,500). Of this amount, the debtor paid $500.00 prior to the filing of the petition, leaving a
                   balance of $3,000.00 to be paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR
                   2016-2(a) and this must match the Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any
                   additional requests for fees or expenses will be requested by separate application.
           OR
                   b.     An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed
                   by the Court.
           2. Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid
           only adequate protection payments ordered by the Court.
  4.4      Priority claims other than attorney's fees and those treated in§ 4.5.
           Check one.


         None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.


  4.5     Domestic support obligations assigned or owed to a governmental unit and paid less thanfull amount.
           Check one.
                None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
           [o] The allowed priority claims listed below are based on a domestic support obligation that has been assigned to or is owed
           to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This plan
           provision requires that payments in § 2.1 be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).​

  Name of creditor                                        Amount of claim to be paid

                                                           $




  Part 5:        Treatment of Nonpriority Unsecured Claims


   5.1
   5.1     Nonpriority unsecured claims not separately classified.
           Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is
           checked, the option providing the largest payment will be effective. Check all that apply.
                The sum of N/A.

                % of the total amount of these claims, an estimated payment of __________.
           xxx The funds remaining after disbursements have been made to all other creditors provided for in this plan.
           If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
Case 19-20797-tnw                   Doc 2      Filed 06/20/19 Entered 06/20/19 18:41:59                                     Desc Main
                                               Document      Page 5 of 7
          approximately $2,189.00. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will
          be made in at least this amount.
  5.2     Maintenance of payments and cure of any default on nonpriority unsecured claims.Check one.


        None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.


  5.3     Separately classified nonpriority unsecured claims. Check one.


        None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.




  Part 6:      Executory Contracts and Unexpired Leases


  6.1 The executory contracts and unexpired leases listed below are assumed and treated as specified. All other executory
  contracts and unexpired leases are rejected. Check one.


        None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.




  Part 7:       Vesting of Property of the Estate


   7.1
   7.1 Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in
  the debtor(s) upon Check the applicable box:
          [xx] plan confirmation.

              entry of discharge

              other: ____________________________
  7.2    Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.



  Part 8:      Nonstandard Plan Provisions


  8.1 Check “None” or List Nonstandard Plan Provisions
              None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
  Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not
  otherwise included in the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.


  These plan provisions will be effective only if the applicable box in § 1.3 is checked.
  ________________________

  Part 9:          Signatures


  9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
  The Debtor(s) and attorney for the Debtor(s), if any, must sign below.


  /s/ David w. Holt Jr.                                                         /s/ Alisha R. Parker
  Signature of Debtor 1                                                         Signature of Debtor 2

  Executed on: 06/20/2019                                                       Executed on: 06/20/2019



  /s/ Virginia Southgate
                                                                                Executed on: 06/20/2019
  Signaure of Attorney for Debtor(s)

  Signature(s) of Debtor(s)


  By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies)
                                                                                                                        ies) that the
  wording and order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any
  nonstandard provisions included in Part 8.
Case 19-20797-tnw        Doc 2   Filed 06/20/19 Entered 06/20/19 18:41:59     Desc Main
                                 Document      Page 6 of 7
  Local Form 3015-1(a)                   Chapter 13 Plan            Page __
Case 19-20797-tnw                  Doc 2          Filed 06/20/19 Entered 06/20/19 18:41:59                                Desc Main
                                                  Document      Page 7 of 7

  Exhibit: Total Amount of Estimated Trustee Payments


  The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the
  amounts set out below and the actual plan terms, the plan terms control.

  a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                       $0.00

  b. Modified secured claims (Part 3, Section 3.2 total)                                                               $0.00

  c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                          $0.00

  d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                $0.00

  e. Fees and priority claims (Part 4 total)                                                                           $4,597.50

  f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                         $17902.50

  g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                     $0.00

  h. Separately classified unsecured claims (Part 5, Section 5.3 total)                                                $0.00

  i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                          $0.00

  j. Nonstandard payments (Part 8, total)                                                                              $0.00

                                                                                                                       $22,500
    Total of lines a through j
